Citation Nr: 1436811	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left hand.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.    

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the June 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2011 rating decision denied entitlement to service connection for tinnitus.  In April 2012, the Veteran stated that he wishes "to appeal the negative decision...concerning my hearing. <ears>."  The Board construes this statement as a notice of disagreement with the denial for service connection for tinnitus.  Because the RO has not issued a statement of the case in response to the Veteran's notice of disagreement, the Veteran should be issued a statement of the case regarding the claim of entitlement to service connection for tinnitus.  Manlicon v. West, 12 Vet. App. 238 (1999).

In a September 2001 rating decision, the RO denied claims for service connection for arthritis of the left hand and a bilateral hearing loss disability based on the determinations that the Veteran has no current left hand and hearing loss disabilities.  In a June 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claims for service connection for arthritis of the left hand and for a bilateral hearing loss disability.  

Regarding VA treatment records dating from March 2005 to October 2007, the record reflects that the RO associated only those VA treatment records that included the word "hand."  The complete VA treatment records from March 2005 to October 2007 may include evidence that was new and material to the claims for service connection for arthritis of the left hand and for a bilateral hearing loss disability, but these records have not been associated with the case file or initially considered by the RO.  In addition, since the VA treatment records in the claims folder reflect treatment of the Veteran at the Salem VA Medical Center prior to June 2004, which is the date of the first VA treatment records in the claims folder, all VA treatment records should be obtained on remand.  This should include the results of audiological testing performed in October 2010, October 2011 and July 2012.  Remand of the case is therefore warranted to obtain complete VA treatment records so that it may be determined whether earlier rating decisions became final.  See generally 38 C.F.R. § 3.156 (2013).      

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issue of entitlement to service connection for tinnitus.

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Contact the Veteran and request that he provide or authorize the release of any outstanding medical records relevant to a left hand disability and hearing loss.  Associate any records obtained with the Veteran's claims folder or on VBMS.

3. As the Veteran reported that he is unemployed and has filed for disability (see VA treatment record dated in June 2012), request directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. Obtain outstanding VA treatment records including the following:

a. The results of audiological testing that was conducted on July 25, 2012 (Note: if the results of audiological testing at 500, 1000, 2000, 3000 and 4000 Hertz bilaterally are not available electronically, request the results of the audiological testing from the VA Medical Center). 

b. The results of audiological testing that was conducted on October 27, 2010 (Note: if the results of audiological testing at 500, 1000, 2000, 3000 and 4000 Hertz bilaterally are not available electronically, request the results of the audiological testing from the VA Medical Center). 

c. The results of audiological testing that was conducted on October 14, 2011 (Note: if the results of audiological testing at 500, 1000, 2000, 3000 and 4000 Hertz bilaterally are not available electronically, request the results of the audiological testing from the VA Medical Center). 

d. Records dated prior to June 2004.

e. Complete records from March 2005 to October 2007. 

f. Records from September 2008 to October 2010.

g. Records from June 2013 to present.  

Associate any records obtained with the claims folder or VBMS.

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



